— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges although the time to do so has expired. By order of this court dated October 19,1984, a copy of the petition and notice of petition were served on respondent’s daughter on November 14, 1984, said substituted service having been ordered due to the disappearance and abandonment by respondent of her law practice. Petitioner further moved for a default judgment based upon her failure to answer the aforementioned petition.
The respondent was admitted to practice by the Appellate Division, Fourth Judicial Department, on January 10,1945. The charges, generally stated, are that respondent (1) abandoned her law practice, (2) neglected a divorce action, and (3) converted moneys held in escrow pending closing on four real estate matters.
The charges, if established, would require respondent’s disbarment. Since she has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. She is disbarred and her name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Titone, J. P., Lazer, Mangano, Gibbons and Niehoff, JJ., concur.